DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because a sectional view line in fig. 4 indicated with “IV” and “VI” .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yannick et al. (EP 1705400 A). 
Regarding claim 1, Yannick et al. discloses a variable stiffness bushing assembly (figs. 1-7), comprising: 
an inner tubular member (34); 
an outer tubular member (14) coaxially surrounding the inner tubular member with an annular space defined between the inner tubular member and the outer tubular member; and 
an elastic member (20) connected between the inner tubular member and the outer tubular member; 
wherein the inner tubular member includes a tubular inner yoke (12), a coil (36) coaxially wound around the inner yoke, and a pair of outer yokes (38, 40) each attached to the inner yoke at an axially outer end thereof and opposing another outer yoke at an axially inner end thereof so as to define an annular gap (30, 32) therebetween, and 
the elastic member (20) internally defines a pair of first liquid chambers (22, 24) which are communicated with each other via a first communication passage (30) provided by the annular gap defined between the outer yokes, the first liquid chambers and the first communication passage being filled with a magnetic fluid having a viscosity that changes in dependence on an intensity of a magnetic field applied thereto (note the abstract).
Re-claim 2, Yannick et al. discloses the first liquid chambers (22, 24 in figs. 3 and 7) diametrically oppose each other via a central axial line of the inner tubular member.
Re-claim 3, Yannick et al. discloses an intermediate tubular member (42, 44 in fig. 3) made of material having a low magnetic permeability and surrounding the annular gap defined between the axially inner ends of the outer yokes, wherein the intermediate tubular member is provided with a protruding portion that blocks a part of the annular gap (30, 32) defined between the axially inner ends of the outer yokes, and a pair of openings (48, 50, 52, 54) passed radially therethrough in parts thereof adjoining respective circumferential ends of the protruding portion and communicating with the respective first liquid chambers.
Re-claim 4, Yannick et al. discloses the axially inner end of one of the outer yokes (38, 40) is provided with a small diameter portion, and the intermediate tubular member (42, 44) abuts against an annular shoulder surface defined at a base end of the small diameter portion of the one of the outer yokes at a first axial end thereof, and against the axially inner end of another of the outer yokes at a second axial end thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Yannick et al. (EP 1705400 A) in view of Shoichi et al. (JPH 07280024 A). 
Regarding claims 5 and 9, Yannick et al. discloses all claimed limitations as set forth above including the elastic member (20) and the intermediate tubular member (42, 44) but fails disclose the elastic member further comprising a pair of second liquid chambers that circumferentially alternate with the first liquid chambers, and the intermediate tubular member further includes a central ring that partitions the annular gap into an axially separated two parts, and wherein the first communication passage is defined by a part of the annular gap located on one side of the central ring, and a second communication passage communicating the second liquid chambers to each other is defined by a part of the annular gap located on another side of the central ring.  Shoichi et al. discloses a bushing assembly comprising a first liquid chambers (32, 34), and a second liquid chambers (36, 38) communicating with a second passage (22), 
Re-claim 6, the modified system of Yannick et al. discloses the central ring is made of material having a high magnetic permeability (note the central ring 20 of Shoichi is metal which has high magnetic permeability).
Re-claim 7, Yannick et al. discloses the axially inner end of one of the outer yokes (38, 40) is provided with a small diameter portion, and the intermediate tubular member (42, 44) abuts against an annular shoulder surface defined at a base end of the small diameter portion of the one of the outer yokes at a first axial end thereof, and against the axially inner end of another of the outer yokes at a second axial end thereof.
Re-claim 8, Yannick et al. discloses each cylindrical part is provided with a protruding portion (42, 44 in fig. 3) that blocks a part of the annular gap defined between the corresponding outer yoke and the central ring, and a pair of openings (48, 50, 52, 54) passed radially therethrough in parts thereof adjoining respective circumferential ends of the protruding portion, the protruding portion of one of the cylindrical parts being offset from the protruding portion of the other cylindrical part by about 90 degrees as seen in an axial direction.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Yannick et al. (EP 1705400 A) in view of Manecke et al. (US 7,070,027 B2). 
Regarding claims 10 and 12, Yannick et al. discloses all claimed limitations as set forth above including the coil but fails to include a pair of coils as recited in the claim.  However, Manecke et al. discloses a damper assembly comprising a pair of coils (48, 50) that are axially aligned with each other, and an annular gap defined between an outer yokes (54) extend into a 
Re-claim 13, Yannick et al. discloses an intermediate tubular member (42, 44 in fig. 3) made of material having a low magnetic permeability and surrounding the annular gap defined between the axially inner ends of the outer yokes, wherein the intermediate tubular member is provided with a protruding portion that blocks a part of the annular gap (30, 32) defined between the axially inner ends of the outer yokes, and a pair of openings (48, 50, 52, 54) passed radially therethrough in parts thereof adjoining respective circumferential ends of the protruding portion and communicating with the respective first liquid chambers.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Yannick et al. (EP 1705400 A) in view of Marcel (FR 2812052 A1). 
Regarding claim 11, Yannick et al. discloses all claimed limitations as set forth above but fails to disclose the elastic member consists of a pair of cylindrical parts that axially abut against each other in a mutually aligned relationship, the first liquid chambers being formed by recesses which are recessed from a mutually opposing axial ends of the two cylindrical parts.  However, Marcel disclose a similar damping assembly comprising an elastic member consists of a pair of cylindrical parts that axially abut against each other in a mutually aligned relationship, the first liquid chambers being formed by recesses which are recessed from a mutually opposing axial ends of the two cylindrical parts (note fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the damper assembly of Yannick et al. to provide a pair of cylindrical elastic members as taught by Marcel will provide damping in different directions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/            Examiner, Art Unit 3657     

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657